
	
		II
		112th CONGRESS
		2d Session
		S. 2081
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Mr. Burr (for himself,
			 Mr. McConnell, Mr. Cochran, Mrs.
			 Hutchison, Mr. Cornyn,
			 Mr. Paul, Mr.
			 Graham, Mr. Enzi,
			 Mr. Johnson of Wisconsin,
			 Mr. Barrasso, Mr. Wicker, Mr.
			 Risch, Ms. Ayotte,
			 Mr. Boozman, Mr. Coburn, Mr.
			 DeMint, Mr. Thune, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require participation in public service and engagement
		  in an active job search as conditions for receipt of extended unemployment
		  benefits.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Extended Unemployment Benefits
			 Reform Act of 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)The Founding
			 Fathers of this Nation held the value and virtue of work to be an integral part
			 of the American spirit of freedom and unity.
			(2)Honest work of an
			 individual's choice, whether paid or unpaid, benefits both the individual and
			 society as a whole.
			(3)The betterment of
			 communities through public service should be encouraged by the Federal
			 Government.
			(4)After the first
			 months of eligibility for unemployment benefits, involvement by an individual
			 in public service will not infringe on such individual's readiness to work or
			 their ability to search for employment.
			3.Additional
			 requirements for receipt of extended unemployment benefits
			(a)In
			 generalSection 3304 of the
			 Internal Revenue Code of 1986 (relating to approval of State unemployment
			 compensation laws) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (18), by striking and at the end;
					(B)by redesignating
			 paragraph (19) as paragraph (20); and
					(C)by inserting
			 after paragraph (18) the following new paragraph:
						
							(19)extended
				compensation, including any such compensation under a temporary program, shall
				not be payable to an individual for any week in which such individual does
				not—
								(A)perform at least
				20 hours of public service (as described in subsection (g)); and
								(B)engage in at
				least 20 hours of active job searching (as described in subsection (h));
				and
								;
				and
					(2)by adding at the
			 end the following new subsections:
					
						(g)Public
				service
							(1)In
				generalFor purposes of subsection (a)(19)(A), the term
				public service means unpaid service by an individual to an
				organization described in section 501(c)(3), or a Federal, State, or local
				agency (as permitted in accordance with applicable Federal, State, and local
				law), with tangible evidence to be provided to the State agency by the
				individual on a weekly basis demonstrating that the individual has performed
				such service during the previous week.
							(2)ExceptionsFor
				purposes of the public service requirement under subsection (a)(19)(A), an
				individual shall be deemed to have satisfied such requirement for that week if
				the individual—
								(A)provides tangible
				evidence to the State agency demonstrating that such individual was unable to
				perform the required public service for that week due to an illness or family
				emergency;
								(B)is a parent of a
				qualifying child (as defined in section 152(c)) and provides tangible evidence
				to the State agency demonstrating an inability to perform the required number
				of hours of public service due to responsibility for child care;
								(C)provides tangible
				evidence to the State agency demonstrating an inability to perform the required
				number of hours of public service due to a lack of available transportation,
				telephone, or internet services; or
								(D)provides tangible
				evidence of a bona fide attempt to perform public service and, pursuant to such
				criteria as is determined appropriate by the State agency, is determined to be
				unable to perform such service due to a lack of available public service
				opportunities in the area in which the individual resides.
								(3)Performance of
				work activities
								(A)In
				generalSubject to subparagraph (B), the total number of hours of
				public service required under subsection (a)(19)(A) shall be reduced by 1 hour
				for each hour during that week that an individual performs work
				activities.
								(B)Minimum public
				service requirementFor purposes of subparagraph (A), any
				reduction in the total number of hours of public service required under
				subsection (a)(19)(A) based upon performance of work activities shall not be
				greater than 15 hours for each week.
								(C)Definition of
				work activitiesFor purposes of this paragraph, the term
				work activities has the same meaning as provided under subsection
				(d) of section 407 of the Social Security Act (42 U.S.C. 607), except that such
				activities shall not include job searching, as described in paragraph (6) of
				such subsection.
								(h)Active search
				for employment
							(1)In
				generalFor purposes of subsection (a)(19)(B), the term
				active job searching means an active and ongoing search for
				employment by an individual, with tangible evidence of such search to be
				provided to the State agency by the individual on a weekly basis, which shall
				include a record of potential employers contacted by the individual (including
				relevant contact information for such employers) and such other information as
				determined appropriate by the State agency.
							(2)Alternative job
				search requirementsThe State agency may reduce the total number
				of hours of active job searching required under subparagraph (A) of subsection
				(a)(19) and provide alternative job search requirements for an individual who
				has met the requirements under subparagraphs (A) and (B) of such subsection for
				a period of not less than 12
				weeks.
							.
				(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on July 1, 2012.
				(2)Delay permitted
			 if State legislation requiredIn the case of a State which the
			 Secretary of Labor determines requires State legislation (other than
			 legislation appropriating funds) in order for the State law to meet the
			 additional requirements imposed by the amendments made by subsection (a), the
			 State law shall not be regarded as failing to comply with the requirements of
			 such section 3304(a)(19) of the Internal Revenue Code of 1986, as added by such
			 amendments, solely on the basis of the failure of the State law to meet such
			 additional requirements before the 1st day of the 1st calendar quarter
			 beginning after the close of the 1st regular session of the State legislature
			 that begins after the date of enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
				
